FLAUM, Circuit Judge,
concurring.
The court holds that when the government contemporaneously pursues a criminal action against a defendant and a civil forfeiture action against his property, if a reasonable amount of the assets subject to forfeiture are not left available to enable the defendant to retain his counsel of choice for the criminal proceeding, then — at a point soon enough after initiation of the criminal process to preserve a fair opportunity to prepare an adequate defense — he must be afforded an adversarial hearing at which the government will be required to establish the existence of probable cause that such assets are subject to civil forfeiture. This holding follows naturally from the rule we announced in Moya-Gomez, as the civil forfeiture process is no less threatening to a criminal defendant’s heightened property interest in assets necessary for his defense than are the mechanisms of criminal forfeiture, and is consistent with the Supreme Court’s obvious reluctance in United States v. James Daniel Good Real Property, — U.S. -, 114 S.Ct. 492, 126 L.Ed.2d 490 (1993), to put much faith in the protections afforded by ex parte proceedings. Furthermore, since in this context the operative issue is the release of items already seized and not the initial decision whether to seize, offering a prompt hearing on forfeita-bility would neither defeat the court’s jurisdiction over the property nor risk dissipation or destruction of the assets. See id., — U.S. -, 114 S.Ct. at 502-03 (explaining why prior notice and hearing are not required for personal property subject to civil forfeiture).
I write separately only to offer several brief observations about today’s attempt to modulate the interaction of related civil forfeiture and criminal proceedings. First, I note that the court’s analysis makes clear that we have accepted the application of Moya-Gomez in the civil forfeiture context only insofar as the civil seizures affect a defendant’s right to select his counsel of choice in a related criminal case, not in the civil forfeiture case itself (or any other civil proceedings). The heightened property interest recognized here and in Moya-Gomez as deserving of special protection is animated by Sixth Amendment concerns that are inapplicable in the civil setting.
Second, because today’s rule applies to a civil case but is rooted in concern for the conduct of a separate, criminal ease, it creates somewhat of a challenge, if not a quandary, for the exercise of appellate jurisdiction. While Flanagan v. United States, 465 U.S. 259, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984), surely demonstrates that the result of an attorney-fee hearing in a criminal forfeiture proceeding, which is part of a single criminal ease against a defendant — i.e. as in Moya-Gomez itself — cannot be appealed as a collateral order, similar deference to the presumption in favor of unitary appeals, as the court indicates, is harder to justify when an appeal from the final judgment in the civil forfeiture case will likely come too late to vindicate the prompt-hearing rule’s purpose of insuring that a defendant is not needlessly limited in his choice of counsel in a looming criminal case. However, “effectively unre-viewable” is only one prong of the supposedly three-prong test for immediate appealability of collateral orders. Another is whether such a decision resolves an important question completely separate from the merits. See Coopers & Lybrand v. Livesay, 437 U.S. *705463, 468, 98 S.Ct. 2464, 2457-68, 57 L.Ed.2d 351 (1978). The court has characterized the district court’s order in this case as a determination that the defendant was not entitled to an adversary hearing or the release of sufficient assets to pay attorney’s fees. This does make the decision sound separate from the merits of the case, but in the future defendants will typically contend that district courts, which clearly will be attempting to operate under the rule of this case, either released insufficient funds, conducted an inadequate hearing or made an erroneous ruling as to probable cause. It is hard to deny that decisions relative to the latter two areas, especially probable cause, are intimately connected to the ultimate issue of the forfeitability of the seized property. Will appeals in these areas be unavailable because the orders themselves are not final and review of the final judgment in the civil case will probably come too late to be availing? I suggest not. We have noted that separability is not as rigid a component of the collateral order test as is purported, see Palmer v. City of Chicago, 806 F.2d 1316 (7th Cir.1986), cert. denied, 481 U.S. 1049, 107 S.Ct. 2180, 95 L.Ed.2d 836 (1987), and the Supreme Court itself has bent on one or another prong of the general test when the need has been clear. See, e.g., Mitchell v. Forsyth, 472 U.S. 511, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985); see generally 15A Wright, Miller & Cooper § 3911. Furthermore, while the court has not confronted the issue head-on in today’s ruling, the decision to entertain this appeal likely speaks to the “entire category” of related claims, given the Supreme Court’s aversion to a case-by-case approach to ap-pealability. See Digital Equipment Corp. v. Desktop Direct, Inc., — U.S. -, -, 114 S.Ct. 1992, 1996, 128 L.Ed.2d 842 (1994). And allowing such appeals in the unique civil/eriminal circumstances presented in cases like this one works no great inroad on the general preference for single appeals from final judgments. With these comments, I join the opinion of the court.